PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer. Claimant seeks payment of the sum of $879.91 for architectural services performed on a project involving the State Police Academy Dormitory at Institute, West Virginia.
The respondent admits the validity of the claim, but states also that there were not sufficient funds remaining in Special Revenue Account 8352-36 from which the claim could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are of further opinion that an *219award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.